DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
This is responsive to the claims filed 01/18/2022. 
The Examiner acknowledges the preliminary amendment filed on 01/18/2022 in which new claims were submitted. 
Claims 46-65 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/13/2021 are noted. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2013/0281183 to Borissov et al.

    PNG
    media_image1.png
    591
    795
    media_image1.png
    Greyscale


Gaming terminal(s) 22; Gaming Server(s) 44 ; Terminal Control Server 40 (Examiner has included the following figures to illustrate her understanding and broadest reasonable interpretation of Applicant’s  “Central Determinate Translator” of the current application).  

    PNG
    media_image2.png
    556
    804
    media_image2.png
    Greyscale


Regarding Claim 46, (New) Borissov discloses a system for electronic gaming comprising: 
a central determinate translator that is configured to provide dynamic content corresponding to one or more games (figs. 2 and 3 depicts terminal control server 40 (i.e. CDT) in communication with game server 44 via communication network 48 and the game server 44 in communication with the gaming terminal 22 via communication links 46 and the varying communication protocols between them;  ¶¶ 36-40, 41-46, 57); 
a first game station responsive to the central determinate translator, wherein the first game station is at a first location, wherein the first game station is configured to allow a user to play at least one game of the one or more games (figs. 1-3 gaming terminal 22, ¶¶ 22-25, 29 discloses at least one gaming machine or terminal 22.  In a preferred embodiment, the gaming terminals 22 are configured to present casino-style games, namely games which are played for a monetary wager (or monetary equivalent, such as credit) and which offer the potential to lose the wager (for a losing game outcome) or win winnings (for a winning outcome)…  the games presented by the gaming terminal are preferably wagering type games wherein a player must place a bet or wager in order to play the game for the opportunity to receive winnings), 
wherein the first game station obtains the dynamic content that is required for playing the at least one game from the central determinate translator (figs. 2 and 3 depicts terminal control server 40 (i.e. CDT) in communication with game server 44 via communication network 48 and the game server 44 in communication with the gaming terminal 22 via communication links 46 and the varying communication protocols between them;  ¶¶ 36-40, 41-46, 57), and 
wherein the first game station is configured to accept input from the user as specified by game inputs defined by the central determinate translator (figs. 2 and 3 depicts terminal control server 40 (i.e. CDT) in communication with game server 44 via communication network 48 and the game server 44 in communication with the gaming terminal 22 via communication links 46 and the varying communication protocols between them;  ¶¶ 36-40, 41-46, 57); and 
a game server responsive to the central determinate translator, wherein the first game station is configured to send game outputs to the game server as defined by the central determinate translator (figs 2-3, game server 44, ¶¶ 41-46 discloses one or more game servers 44…the game servers 44 preferably comprise computing devices which comprise at least one processor for receiving information, processing information or executing code or software, and generating an output, such as control instructions; terminal control server 40 (i.e. CDT) in communication with game server 44 via communication network 48 and the game server 44 in communication with the gaming terminal 22 via communication links 46 and the varying communication protocols between them;  ¶¶ 36-40, 41-46, 57).  

Although Borissov does not explicitly disclose "central determinate translator", as best understood by the Examiner under the broadest reasonable interpretation, it appears to be a central server that determines outcomes and delivers it to gaming terminals using a communication protocol. Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to include a "CDT" as a central server in order to allow for different types of games to be developed and/or played and used by one system without having to re-configure or re-programming the existing gaming machines. 

Regarding Claim 47, (New) Borissov discloses the system of claim 46, wherein the dynamic content includes the game inputs, the game outputs, game instructions and prize information specific to the one or more games (¶¶ 50-54, 57-64 discloses integration of the game and system functionality occurs at or via the terminal control server 40…the game process layer 100 of the gaming terminal 22 also communicates with the terminal control server 40. For example: Game A belonging to Vendor 1 may be implemented by the game process layer 100 of the gaming terminal 22.  As a result of a game win of that game, the player may be awarded 500 monetary credits.  As will be appreciated, the game code which is executed in the game process layer 100 may present the game win and winning award.  The winning outcome and award may be determined by Vendor 1's game server 44.  Vendor 1's game server 44 may translate the 500 credit win and transmit that information to the terminal control server 40 (or such information might be transmitted to the terminal control server and then be translated).  The terminal control server 40 may utilize this information to transmit a control instruction (using a gaming terminal communication protocol) to the system process layer 102 of the gaming terminal 22, such as to cause the gaming terminal 22 to indicate a new credit balance on the video display of an additional 500 monetary credits.).  

Regarding Claim 48, (New) Borissov discloses the system of claim 46, wherein the central determinate translator is integrated into the first game station (¶¶ 50-54, 57-64).  

Regarding Claim 49, (New) Borissov discloses the central determinate translator of claim 48, wherein the central determinate translator is implemented in software installed on the first game station and executed by a CPU of the first game station (¶¶ 50-54, 57-64).  

Regarding Claim 50, (New) Borissov discloses the system of claim 46, wherein the central determinate translator includes one or more servers that are located remote from the first game station (figs. 2-3, terminal control server 40, VLT server).  


Regarding Claim 51, (New) Borissov discloses the system of claim 46, but does not explicitly disclose comprising: multiple additional central determinate translators associated with corresponding multiple additional game stations, wherein the multiple additional central determinate translators are configured to provide dynamic content corresponding to one or more games to the multiple additional game stations, and wherein the multiple additional central determinant translators are configured to communicate with the game server to allow users to play the one or more games using the multiple additional game stations.  It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to duplicate the central determinate translator into multiple translators since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).

Regarding Claim 52, (New) Borissov discloses the system of claim 46, wherein the central determinate translator defines a universal protocol for delivering the dynamic content to the first game station (¶¶ 50-54, 57-64 discloses the game process layer 100 of the gaming terminal 22 also communicates with the terminal control server 40.  As illustrated, such communications are preferably via the vendor's game server 44.  In one embodiment, the communications are according to an "integration" protocol or the communications are "translated" at the terminal control server 40…direct communications could occur between the game process layer 100 of the gaming terminal 22 and the terminal control server 40.  In such a configuration, the terminal control server 40 could employ or implement one or more translation engines…the game and system activities associated with the gaming terminal 22 are linked at the terminal control server 40).  

Regarding Claim 53, (New) Borissov discloses the system of claim 46, comprising: a third party system separate from the game server, the first game station, and the central determinate translator, wherein the third party system is configured to communicate with the first game station, and is configured to perform the functions of player tracking, and accounting services (figs. 2-3, terminal control server 40, VLT server; fig. 2 depicts terminal control server 40 (i.e. CDT) in communication with game server 44 via communication network 48 and the game server 44 in communication with the gaming terminal 22 via communication links 46;  ¶¶ 36-40, 41-46, 57).  

Regarding Claim 54, (New) Borissov discloses the system of claim 46, wherein the game server is located at a second location that is remote from the first location (figs 2-3, game server 44, ¶¶ 41-46 discloses one or more game servers 44…the game servers 44 preferably comprise computing devices which comprise at least one processor for receiving information, processing information or executing code or software, and generating an output, such as control instructions).  

Regarding Claim 55, (New) Borissov discloses the system of claim 46, wherein the game server is separate from the first game station and is located at the first location (figs 2-3, game server 44, ¶¶ 41-46 discloses one or more game servers 44…the game servers 44 preferably comprise computing devices which comprise at least one processor for receiving information, processing information or executing code or software, and generating an output, such as control instructions).  

Regarding Claim 56, (New) Borissov discloses the system of claim 46, wherein the game server is a bingo gaming server, and wherein the central determinant translator is configured to provide dynamic content to the first game station that includes bingo game instructions, bingo price information, bingo bet information, bingo cards, and bingo ball calls, and wherein the game inputs include bingo game inputs (figs. 2-3, ¶¶ 32, 36-46, 50-54, 57-64).  

Regarding Claim 57, (New) Borissov discloses the system of claim 46, wherein the first game station is configured to display account balance information, game play instructions, and game results (¶¶ 36-46, 50-54, 57-64, 65-67 discloses a wide variety of features and functions may be implemented in the above-described fashion and that the terminal control server 40 may include various engines or managers for integrating the game and system functions.  For example, as illustrated in FIG. 3, the terminal control server 40 may include a wallet/credit management engine 104, a peripheral management engine 106 and a main manager engine 108).  

Regarding Claim 58, (New) Borissov discloses the system of claim 46, wherein the game server is located at a second location separate from the first location and is configured to randomly select a winner (figs. 2-3, ¶¶ 36-46, 50-54, 57-64).  

Regarding Claim 59, (New) Borissov discloses the system of claim 46, comprising: 
a second game station at a second location remote from the first location, the second game station configured to allow a user to play the at least one game, wherein the central determinate translator is configured to calculate a first outcome for the at least one game using first game instructions and prize information for the first game station, and a second outcome for the game using separate second game instructions and prize information for the second game station (¶¶ 36-46, 50-54, 57-64, 65-67 discloses a wide variety of features and functions may be implemented in the above-described fashion and that the terminal control server 40 may include various engines or managers for integrating the game and system functions.  For example, as illustrated in FIG. 3, the terminal control server 40 may include a wallet/credit management engine 104, a peripheral management engine 106 and a main manager engine 108.  The wallet/credit management engine 104 may, for example, translate and manage monetary actions associated with the gaming terminal 22, including acceptance of currency, coins, monetary value tickets, coded financial cards, or other financial instruments or devices, the wagering of credits by a player and the award of winnings as a result of game play or otherwise); and 
wherein the first and second game instructions and prize information are defined separately by the central determinant translator and differ according to the first location and the second location (¶¶ 36-46, 50-54, 57-64, 65-67 discloses a wide variety of features and functions may be implemented in the above-described fashion and that the terminal control server 40 may include various engines or managers for integrating the game and system functions.  For example, as illustrated in FIG. 3, the terminal control server 40 may include a wallet/credit management engine 104, a peripheral management engine 106 and a main manager engine 108.  The wallet/credit management engine 104 may, for example, translate and manage monetary actions associated with the gaming terminal 22, including acceptance of currency, coins, monetary value tickets, coded financial cards, or other financial instruments or devices, the wagering of credits by a player and the award of winnings as a result of game play or otherwise).  

Regarding Claim 60, (New) Borissov discloses the system of claim 46, comprising: a multi-site central determinate translator that is separate from, and in communication with, the central determinant translator, wherein game outcomes for the at least one game are determined by the multi-site central determinate translator and passed to the first game station via the central determinate translator (figs. 2-3, ¶¶ 50-54, 57-64 discloses figs. 2 and 3 depicts terminal control server 40 (i.e. CDT) in communication with game server 44 via communication network 48 and the game server 44 in communication with the gaming terminal 22 via communication links 46 and the varying communication protocols between them).  

Regarding Claim 61, (New) Borissov discloses the system of claim 60, wherein the multi-site central determinate translator is at a second location that is different than the first location (¶¶ 50-54, 57-64).  

Regarding Claim 62, (New) Borissov discloses the system of claim 61, wherein the central determinate translator is located at the first location (figs. 2-3, ¶¶ 50-54, 57-64).  

Regarding Claim 63, (New) Borissov discloses the system of claim 61, wherein the central determinate translator is integrated into the first game station at the first location (figs. 2-3, ¶¶ 50-54, 57-64).  

Regarding Claim 64, (New) Borissov discloses the system of claim 61, comprising: a third party system separate from the game server, the first game station, the central determinate translator, and the multi-site central determinate translator, wherein the third party system is configured to communicate with the first game station, and is configured to perform the functions of player tracking, and accounting services (figs. 2-3, terminal control server 40, VLT server).  

Regarding Claim 65, (New) Borissov discloses the central determinate translator of claim 60 wherein the central determinate translator is constructed and arranged for use with Class II games (¶¶ 32).

Conclusion
Claims 46-65 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715